Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 6/2/2021.  Claims 1 and 3 have been amended.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant argues the use of the presently claimed invention makes no sense in small joining regions since they are homogenous anyway in such situations.  However, this is exactly the point Examiner is making.  Applicant has claimed a device functionally without claiming a function that specifically requires a structure to heat homogenously over a large area or with multiple different heating elements.  Examiner has repeatedly requested that a more specific structure be claimed to circumvent this interpretation, but Applicant has so far declined. 
Nothing is the claims requires a framework for moving the heater to homogenize temperature in different locations based on detections in those locations.  Applicant acts like this is claimed explicitly, but it is not.  Since this is a device and not a method, simply claiming a homogenous temperature in the joining area does little to limit the structure of the device because, as stated, the joining region may be small since the materials to be joined, and thus the joining region they form, are not part of the device itself.
Applicant appears to indicate the uniform temperature is achieved by moving one or more inductors, but again, the claim doesn’t require moving the inductor, but may only involve regulating the inductor, e.g. changing the power directed to it.  Thus, moving is not required since it is only an alternative to regulating.
Applicant also indicates the moving/regulating is made “in response to spatially resolved sensed temperature differences.”  See Response filed 6/2/2022, page 7.  However, as Examiner has repeatedly pointed out through prosecution, the claims do not require sensing different temperatures at different locations as Applicant assumes.  It is abundantly clear Applicant considers “spatially resolved temperature measurements” to require detecting temperature variations at different locations in the joining region.  However, Examiner has repeatedly stated that he does not consider this language to be clear enough to definitively convey this and has requested Applicant spell this out explicitly, e.g. “a sensor for taking spatially resolved temperature measurements by detecting temperature variations at distinct locations in the joining area” and “achieving a homogenous temperature within the joining region by taking into account the temperature variations at the distinct locations accordingly.” Such language leaves no doubt about what is meant by “spatially resolved” nor what the adjustment means in the context of the claim.   
Applicant explains the intent of the current invention regarding homogenizing temperature over a larger area by detecting different temperatures within that area and correcting the different temperatures by applying heat as needed to the different areas.  Examiner understands the concept of the invention, but considers the current language as being too broad for the structure of the device to be limited to this concept since any sensor that can detect temperatures in space can take plural measurements at different times as it performs multiple processes, each time adjusting for those separate measurements.  If Applicant wants the measurements to be in different places at the same time, and not in the same place at different times, they must make this explicit as recited above, or else provide a specific structure for this function, e.g. multiple sensors at different locations to regulate heaters at each of those locations. 
Even though Applicant insists the claim already states their conceptual invention, they have refused to incorporate any clarifying language for “spatially resolved” to appease Examiner’s concerns with the clarity of the language.  Therefore, since Applicant refuses to add such clarifying language, Examiner continues to interpret “spatially resolved” broadly.  Sensors, such a pyrometers, that can make temperature readings at a distance across space from the surface being detected, are considered to take spatially resolved readings since they are designed to resolve temperature at a surface spaced apart from the sensor.  
Applicant argues that Sterud (US 2003/022661) teaches determining temperature on a polymer, which is unsuitable since heat transfers slowly on such surfaces.  However, it is unclear why this matters since Sterud is merely used as evidence pyrometers could be used in the system of Ceraso (WO 2009/063515). There is no evidence that pyrometers can only detect the temperature of polymers, and they presumably could be used to detect temperature on any material.  Further, it is again noted materials being joined ARE NOT part of the claimed invention.  
Examiner has argued a pyrometer is a spatially resolved sensor and could have been used as the sensor in Ceraso to take temperature measurements in the joining region and adjust/regulate the temperature as needed based on those measurements.  Examiner submits such a device reads on the claim as written since any materials whatsoever could have been placed between such a device and heat sealed as long as one such material melts below the heating capacity of the device.
Applicant argues Arai et al. (US 2013/0192751) fails to teach detecting non-homogenous heating or spatially resolved temperature detection.   Examiner agrees as is stated in the rejection.  However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues Watanabe et al. (US 2018/0111327) teaches two plastic components.  However, as repeatedly argued, the joined components are NOT part of the device.  Watanabe et al. is used merely to provide evidence that it is known to move a laser to adjust heating temperature during laser welding.  It would have been apparent this is equality useful when joining other weldable materials besides plastic to achieve a similar advantage of temperature regulation in such situations.  
Applicant also argues while heat generation in Watanabe may be altered by adjusting the laser, there is no spatially resolved temperature detection.  However, spatially resolved temperature detection is taught in Rohdin (US 3,624,836), which Applicant has not addressed.  Thus, the rejection cannot be overcome.
Examiner requests Applicant please amend the sensor and adjustment based thereon as suggested in these arguments so future arguments about the meaning of “spatially resolved” can be avoided.  If Applicant truly feels the scope of the claim is as argued, then this amendment will essentially act as nothing more than clarifying language.  However, even with such clarified language, the concept of sensing temperature at various locations and changing the temperature at the various locations based on the sensing is known as taught in Rohdin, a reference Applicant has not addressed.  Examiner has added an additional rejection in view of Rohdin as a primary reference to address the concept of Applicant’s invention for inductors.  
It is finally noted indefiniteness issues remain and are addressed below.  Examiner urges Applicant to consider the differences between process and apparatus claims in correcting the language and to ensure any functional language in the claim provides a clearly defined structure.  Examiner would also request Applicant eliminate at least some of the alternative language (as suggested below) regarding the laser features as it seems to be prolonging 112 issues, though it is Applicant’s prerogative to maintain it.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1 recites the laser “a laser beam source adjustable to focus a laser beam on an area within the joining region depending on…temperatures in a laser beam feed movement direction measured or known with spatial resolution.”  No laser movement or capability of movement has been previously described and it is unclear as to the structure added to the device by “laser beam feed movement direction.” It is not clear if there must be a framework with which to move the laser.  The claim never states the laser utilized in heating must be movable and Examiner continues to be confused about whether this is required.  If Applicant desires (i) to recite a moveable laser wherein the movement is controlled by the spatially resolved temperature measurements to create the homogenous temperature field, this must be stated.  For example, an amendment such as: 
“a laser beam source adjustable to focus a laser beam on an area within the joining region wherein the adjustment is implemented by the laser beam source being configured move the laser beam in response to the spatially resolved temperature measurements to create the homogenous temperature field 
Likewise, “feed speed” of the laser beam focus renders it indefinite as to whether the focus must have a feed speed and what exactly this signifies.  Technically, (ii) recites the laser “is adjustable to focus a laser beam on an area… depending on…feed speed of the laser beam focus.”  This does make sense since regulating the speed itself without location would not appear to carry out the intended function.  How can a laser be adjusted to focus on an area based only on its feed speed?  If Applicant means the feed speed is regulated based on detection from the sensor to move the laser to a specific area, this is not what is stated.  Further, this would essentially be the same as (i) in terms of device structure since moving to new areas necessarily changes speed.  Thus, the speed is only regulated to change the location, but the speed itself would not appear to be important alone.  Examiner feels the amendment above likely covers the scope of (ii) and if it is intended to be different, Examiner requires an explanation as to what structure (ii) is meant to impart for the laser because it is currently unclear, i.e. what specific structure is imparted to the apparatus with the “feed speed” limitation of (ii) that would not be present in (i) as recited above?    
The language of part (iii) is now clearer, but the fact the alternative part (i)-(iv) are situated between language that apparently still applies to all parts of the laser heater makes the claim language awkward.   Examiner recommends removing all language for the laser following parts (i)-(iv) and including all necessary language in each alternative.  For example, keeping consistent with the language above for part (iii):
“a laser beam source adjustable to focus a laser beam on an area within the joining region wherein the adjustment is implemented by the laser beam having an adjustable focus area wherein the size of the focus area is controllable based on the spatially resolved temperature measurements to create the homogenous temperature field,.”
Finally, for (iv), the added language regarding “focus area” is considered to exclusively apply to part (iv) and not to all parts. However, the language still seems to imply that pulse rate adjusts the area on which the laser is focused, which is not possible.  Examiner recommends only using parts (i) and (iii) with the amendments suggested above since only movement or focus area can change the area heated.  Speed is a part of movement and it is the movement to a desired area that matters, not the speed.  Further, as stated, the pulse rate cannot adjust the area on its own.  Adjustable pulse rate can always be added in a dependent claim to further define the laser if desired.
Regarding Claim 3, Examiner continues to interpret this claim as merely an ability of the surfaces of the plunger and counterholder to clamp and release laminates.  If this is the case, more simplistic language would be desirable, e.g. “wherein the plunger and counterholder are configured to clamp and release the [connection components].” If Claim 3 conveys additional structure, this structure is not clear. 
	The remaining claim is rejected as being dependent on an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohdin (US 3,624,834) in view of Babini et al. (US 2004/0182046).
Regarding Claims 1 and 4, Rohdin teaches an apparatus for connecting through welding (See Abstract, and note heating sealing is a type of welding) comprising:
a counterholder [12] and a plunger [11] opposing the counterholder such that components can be pressed therebetween in a joining region (See col. 2, lines 45-54, wherein the upper jaw [11] is lower onto the lower jaw [12] to apply pressure, thus making them a plunger and counterholder as claimed);
a sensor in the form of a multiple thermocouples and pyrometer [41] for measuring temperature variations at different locations across the joining zone, i.e. a spatially resolved measurement (See col. 3, lines 15-24);
a heating device acting at the plunger/counterholder [11],[12] consisting of heating elements [13] to achieve an essentially uniform/homogenous temperature across the joining region (See col. 3, lines 25-35, wherein each heating element is individually adjustmed based on temperature readings from the sensor to regulate a homogenous temperature across the joining region).  
Rohdin is silent as to the heating elements being an inductor, but it would have been apparent that any methods of applying heat in a heating jaw that can be regulated would have predictably been suitable as heating elements for heating the jaw.  It is known to use multiple induction heaters as the heaters in similar heating jaws in order to regulate temperature, wherein each induction may be supplied separately with power (See, for example, Babini et al., page 1,, page 2, paragraph [0026], paragraph [0011] and page 4, paragraphs [0071]-[0072], wherein separately powered induction heaters help supply heat to an active surface of a heating jaw for heat sealing with a more uniform heat).  It would have been obvious to use induction heaters as the heating elements of Rohdin because such heaters would have predictably been a suitable heater to apply heat to a heat sealing surface as required.  The collection of induction heaters is reasonably considered regulated by the sensor are reasonably considered an inductor operable in a regulatable manner such as is claimed.
Further, although metal is not taught, the thermoplastic and metal/ceramic are recited as materials worked on that are not part of the apparatus itself.  Note that “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  An apparatus need merely be capable of performing the claimed functions on the claimed material worked on.  Since the apparatus is capable of providing heat and pressing, it would have been capable of welding a thermoplastic material to a metal, such as by causing the thermoplastic to melt below its decomposition temperature and enter a recess in the metal or ceramic. Essentially any regulatable heat could do this and there is no reason surfaces with recesses into which melted material could penetrate melted plastic to enter apertures in the metal could not have been bonded by the device.
Regarding Claim 3, it is noted the entire jaws [11],[12] be considered the plunger and counterholder, respectively, whereas on the active surfaces thereof, i.e. the contact surface, are clamping elements that exert tensile forces through clamping pressure and can also be released.

Claims 1, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ceraso (WO 2009/063515) in view of Sterud et al. (US 2003/0226631).
Examiner notes the bonding region is not specifically limited and may be an extremely small area, and homogenous heating as claimed does not require multiple individually controllable heating devices configured to generate homogenous temperatures over a larger area because although such a heating device may help form homogenous heating over an extended bonding area, single regulated heaters can produce homogenous heat over a small region.  Examiner also notes even though the various claimed heaters are increasingly divergent aspects that appear to represent the inventive portions of the invention, only one of the resistance heater, laser heater, or inductor is required.  Examiner encourages Applicant to the claim to a single heating device to advance prosecution.
Regarding Claims 1 and 4, Ceraso teaches an apparatus for connecting through welding (See Abstract) comprising:
a counterholder [36] and a plunger [35] opposing the counterholder such that components can be pressed there between in a joining region (See Fig. 3 and page 9, line 13-22, wherein lids [35] and [36] can be pressed again one another for clamping and thus are a counterholder and plunger as claimed);
a sensor in the form of a thermocouple [41] for measuring temperature adjacent the joining region (See page 11, lines 20-31, wherein the thermocouple measures temperature of the surfaces heating the joining region);
a heating device acting at the plunger/counterholder consisting of an inductor operable in a regulable manner with respect to the joining region (See page 11, line 14 to page 12, line 10, wherein copper surfaces [40] within the plunger an counterholder are inductively heated with a magnetic field from a winding [24], the temperature being regulated by information from the thermocouple [14]).  It is noted the bonding area may be any region between the heated surfaces which are each heated by induction to a substantially uniform temperature, which is regulated through feedback.  Examiner submits such a heater could achieve homogenous heating in a bonding region in at least some instances, such as when the bonding region is small, the layers are thin, or time is provided to allow homogeneous temperatures to form.  If Applicant is unsatisfied with such an interpretation, Applicant should claim the structure of the heating device that allows for such homogenous temperatures, rather than just the result, which certainly can be achieved in many different ways.
Although Ceraso teaches a thermocouple to effectively measure temperature in the joining region, it only indirectly measures such temperatures by measuring the heating surfaces and does not have any spatial resolution.  However, different ways of providing temperature feedback for induction welding are known in the art, including the use of pyrometers that directly measure temperature at the joining region from a distance in order to provide feedback to regulate temperature (See, for example, Sterud et al., page 7, paragraphs [0057]-[0058], teaching pyrometers are alternatives to thermocouples for providing temperature information at the joining region during induction welding).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize pyrometers as temperature sensors in Ceraso for providing temperature information for feedback regulation in Ceraso.  Doing so would have been advantageous because such sensors could provide direct, rather than indirect, sensing of the joining area, thus predictably providing more accurate temperature information and thus more precise welding conditions. Since such pyrometers provide temperature readings from a distance, they are known to have spatial resolution such that they can detect the temperatures of surfaces from varying distances accurately, typically by using some form of distance monitoring.  Examiner submits such pyrometer sensors thus utilized spatially resolved temperature measurement to provide feedback to the heater to make adjustments in order to keep the temperature at the desired temperature, i.e. homogenous.  
Further, note the thermoplastic and metal/ceramic are recited as materials worked on that are not part of the apparatus itself.  Note that “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  An apparatus need merely be capable of performing the claimed functions on the claimed material worked on.  Since the apparatus is capable of providing heat and pressing, it would have been capable of welding a thermoplastic material to a metal, such as by causing the thermoplastic to melt below its decomposition temperature and enter a recess in the metal or ceramic. Essentially any regulatable heat could do this and there is no reason surfaces with recesses into which melted material could penetrate melted plastic to enter apertures in the metal could not have been bonded by the device of Ceraso.
Regarding Claim 3, it is noted the entire devices including elements [25] and [26] in Ceraso may be considered the plunger and counterholder, respectively, whereas on the contact surfaces [25] and [36] are clamping elements that exert tensile forces through clamping pressure and can also be released.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2013/0192751) in view of Watanabe et al. (US 2018/0111327) and Rohdin (US 3,624,836).
Regarding Claim 1, Arai et al. teaches an apparatus for bonding thermoplastic to metal (See Abstract) comprising a pressing surface [5] for applying pressure to the thermoplastic and metal layers (See Fig. 3 and page 3, paragraph [0043], and note such a pressing surface capable of being pressed into the laminates is a plunger).  Although Arai et al. doesn’t explicitly discuss an opposed pressing surface, it is inherent the laminate layer must reside on some surface when they are pressed.  Any such surface on which the layers reside during pressing is a counterholder to the pressing plunger [5].  Arai et al. further teaches a laser irradiated onto the metal during pressing to melt the thermoplastic and join it to the metal (See page 4, paragraph [0050]-[0051]), thus implying it could heat weld a thermoplastic metal sandwich.  Further, since the size of the substrates are not limited relative to the laser and the laser can clear operate at a constant power over time (See page 5, Table 2), the laser is at least capable of achieving a homogenous temperature in a bonding zone, especially when the bonding zone is smaller than the heating diameter of the laser, i.e. when welding small metal and plastic pieces that can be placed completely within the radius of the laser.
Arai et al. fails to teach the laser heating device has a temperature sensor and can create an almost homogenous temperature field within the joining region.  However, temperature sensors that provides real time temperature information and allow the system to regulate temperature within the joining area within a specified temperature range by adjusting the laser as needed as known for similar laser welding device (See page 11, paragraph [0171]).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide such and temperature regulating sensor in Arai et al. because doing so would have predictably ensured the temperature of the heat from the laser can be controlled as desired to complete welding.  Note the sensor is a temperature measurement device.  Examiner submits such a temperature controlled device is capable of creating an almost homogenous temperature field as claimed.  
Arai et al. fails to teach moving the laser.  However, it is known welding laser may be movable to be directed in as desired to expand the welding area (See, for example, Watanabe, page 6, paragraph [0124]).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to implement the laser of Arai et al. with movement/feed applications so that the laser can be positioned as desired for welding or to expand the welding area to supply more heat as needed.
Although Arai et al. doesn’t specifically teach spatially resolved sensors, it is known to utilize such devices to maintain essentially homogenous temperatures when welding over an extended region in order to produce a consistent weld. Utilizing multiple sensing devices such as pyrometers to monitor temperature at different locations in the same welding system so as to regulate a controlled amount each area during the welding process is known (See, for example, Rohdin, col. 1, lines 16-20 and 43-49, and col. 3, lines 15-24).  Thus, when using lasers to weld over a greater area by moving the laser, it at least would have been obvious to sense the temperatures of various areas and generate heat evenly, such as taught in Rohdin.  As stated above, Watanabe et al. teaches the moving a laser can change the size of the welding area (See page 6, paragraph [0124]).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention when using multiple sensors to generate even heat over a larger region, such as is known in the art, during moving laser heating, to make such adjustments to a laser movement in response to sensors by moving the laser to generate heat as needed.  Doing so would have predictably generated a more consistent bond over a larger bonding region.  Such sensing is spatially resolved and generates even heat by regulating temperatures according to the laser feed direction as claimed.  
Regarding Claim 4, the thermoplastic and metal are recited as materials worked on that are not part of the apparatus itself.  Note that “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  An apparatus need merely be capable of performing the claimed functions on the claimed material worked on.  Since the apparatus is capable of melting thermoplastic and pressing, it is capable of causing melted plastic to enter apertures in the metal.


Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. Watanabe et al., and Rohdin as applied to Claim 1 and further in view of Nakai (US 2016/0052194).
Regarding Claim 3, Arai et al. Watanabe et al., and Rohdin teaches the method of Claim 1 as described above.  Although Arai et al. is silent as to fixing elements, fixing elements such as mechanical chucks are well-known in welding presses in order to fix a material to be pressed to the pressing surfaces (See, for example, Nakai, page 3, paragraph [0029]).  Thus, it would have been obvious at the time of invention to utilize such fixing elements in the welding press of Arai et al. because doing so would have predictably enabled the materials to be pressed to be fixed in place for welding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746